
	
		II
		112th CONGRESS
		2d Session
		S. 3286
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2012
			Mrs. McCaskill (for
			 herself, Mr. Webb,
			 Mr. Lieberman, Ms. Collins, Mr.
			 Franken, Mr. Blumenthal, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To enhance security, increase accountability, and improve
		  the contracting of the Federal Government for overseas contingency operations,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Contingency
			 Contracting Reform Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Organization and Management of Federal Government for
				Contracting for Overseas Contingency Operations
				Subtitle A—Government-Wide Matters
				Sec. 101. Responsibilities of the President regarding financing
				of overseas contingency operations.
				Sec. 102. Responsibilities of the Director of the Office of
				Management and Budget regarding overseas contingency operations.
				Sec. 103. Responsibilities of inspectors general for overseas
				contingency operations.
				Sec. 104. Agency reports and inspector general audits of
				certain information on overseas contingency operations.
				Sec. 105. Oversight of contracts and contracting activities for
				overseas contingency operations in responsibilities of Chief Acquisition
				Officers of Federal agencies.
				Subtitle B—Multi-Agency Matters
				Sec. 111. Inclusion of contracts for support of overseas
				contingency operations in management structure of Department of Defense,
				Department of State, and United States Agency for International Development for
				procurement of contract services.
				Sec. 112. Requirements and limitations for suspension and
				debarment officials of the Department of Defense, the Department of State, and
				the United States Agency for International Development.
				Sec. 113. Additional bases for suspension or
				debarment.
				Subtitle C—Department of Defense Matters
				Sec. 121. Responsibility within Department of Defense for
				contract support for overseas contingency operations.
				Sec. 122. Inclusion of contract support in certain requirements
				for Department of Defense planning.
				Sec. 123. Inclusion of matters relating to contingency
				operations in joint professional military education.
				Subtitle D—Department of State and Related Agencies
				Matters
				Sec. 131. Reorganization of acquisition functions of Department
				of State and United States Agency for International Development.
				Sec. 132. Inclusion of contract support in certain Department
				of State planning activities.
				Sec. 133. Professional education for Department of State
				personnel on acquisition for Department of State support and participation in
				Department of Defense overseas contingency operations.
				TITLE II—Transparency, Sustainability, and Accountability in
				Contracts for Overseas Contingency Operations
				Subtitle A—Limitations in Contracting
				Sec. 201. Limitations applicable to certain contracts in
				connection with overseas contingency operations.
				Sec. 202. Risk assessment and mitigation for contractor
				performance of critical functions in support of overseas contingency
				operations.
				Sec. 203. Comptroller General of the United States review of
				use by the Department of Defense, the Department of State, and the United
				States Agency for International Development of urgent and compelling exception
				to competition.
				Subtitle B—Enhancements of Contracting Process and Protections
				in Contracting
				Sec. 211. Uniform contract writing system
				requirements.
				Sec. 212. Database on prices of items and services under
				Federal contracts.
				Sec. 213. Prohibition of excessive pass-through contracts and
				charges in the acquisition of services.
				Subtitle C—Contractor Accountability
				Sec. 221. Contractor consent to jurisdiction for certain civil
				actions under certain contracts for work overseas.
				Sec. 222. Information on corporate contractor performance and
				integrity through the Federal Awardee Performance and Integrity Information
				System.
				Sec. 223. Inclusion of data on contractor performance in past
				performance databases for executive agency source selection
				decisions.
				Subtitle D—Preventing Trafficking in Government
				Contracting
				Sec. 231. Short title.
				Sec. 232. Definitions.
				Sec. 233. Contracting requirements.
				Sec. 234. Compliance plan and certification
				requirement.
				Sec. 235. Monitoring and investigation of trafficking in
				persons.
				Sec. 236. Notification to inspectors general and cooperation
				with Government.
				Sec. 237. Expansion of fraud in foreign labor contracting to
				include work outside the United States.
				Sec. 238. Improving Department of Defense accountability for
				reporting trafficking in persons claims and violations.
				Sec. 239. Rule of construction.
				Subtitle E—Other Matters
				Sec. 251. Sustainability requirements for certain capital
				projects in connection with overseas contingency operations.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
				(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
				(2)Federal
			 Acquisition Regulatory CouncilThe term Federal Acquisition
			 Regulatory Council means the Federal Acquisition Regulatory Council
			 under section 1302(a) of title 41, United States Code.
			(3)Overseas
			 contingency operationThe
			 term overseas contingency operation means a military operation
			 outside the United States and its territories and possessions that is—
				(A)a contingency operation, as that term is
			 defined in subparagraph (A) of section 101(a)(13) of title 10, United States
			 Code; or
				(B)a contingency operation, as that term is
			 defined in subparagraph (B) of section 101(a)(13) of title 10, United States
			 Code, but only if such operation involves actual or potential hostilities
			 against an enemy of the United States or against an opposing military
			 force.
				IOrganization and
			 Management of Federal Government for Contracting for Overseas Contingency
			 Operations
			AGovernment-Wide
			 Matters
				101.Responsibilities
			 of the President regarding financing of overseas contingency
			 operationsThe President shall
			 ensure that any request to Congress for funds for or relating to an overseas
			 contingency operation includes the following:
					(1)A specific
			 statement of the requested funds, broken out by—
						(A)amounts requested
			 for each appropriations account covered by the request; and
						(B)amounts intended
			 to be allocated to each program, project, and activity to be funded through the
			 request.
						(2)A specific
			 proposal for means of financing the amount requested, including an increase in
			 specified revenues, a decrease in specified programs, projects, or activities,
			 borrowing by the Federal Government, or other appropriate means.
					102.Responsibilities
			 of the Director of the Office of Management and Budget regarding overseas
			 contingency operations
					(a)Responsibilities
			 regarding costs and financing
						(1)In
			 generalThe Director of the Office of Management and Budget shall
			 be the principal official of the Federal Government with responsibility for
			 advising the President on financial matters in connection with overseas
			 contingency operations, including the costs and proposed means of financing of
			 all programs, projects, and activities of the Federal Government in connection
			 with such operations.
						(2)Particular
			 responsibilitiesThe responsibility of the Director under this
			 subsection shall include the responsibilities as follows:
							(A)To advise and
			 report to the President on estimates of costs in connection with overseas
			 contingency operations, including direct and indirect costs, current and future
			 costs, and anticipated contracting costs.
							(B)To identify and
			 report to the President on means of financing the costs of the Federal
			 Government in connection with overseas contingency operations, including an
			 increase in specified revenues, a decrease in specified programs, projects, or
			 activities, borrowing by the Federal Government, or other appropriate
			 means.
							(3)ConsultationThe
			 Director shall carry out the responsibility of the Director under this
			 subsection in consultation with the Secretary of the Treasury, the Secretary of
			 Defense, the Secretary of State, and other appropriate officials of the Federal
			 Government.
						(b)Annual reports
			 to CongressNot later than 45 days after the end of each fiscal
			 year in which Federal funds are obligated for or in connection with an overseas
			 contingency operation, the Director of the Office of Management and Budget
			 shall submit to Congress a report on the obligation and expenditure of Federal
			 funds for or in relation to the operation during such fiscal year and in the
			 aggregate since the commencement or designation of the operation as a
			 contingency operation.
					103.Responsibilities
			 of inspectors general for overseas contingency operations
					(a)In
			 generalThe Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended—
						(1)by redesignating
			 section 8L as section 8M; and
						(2)by inserting
			 after section 8K the following new section 8L:
							
								8L.Special
				provisions concerning overseas contingency operations
									(a)In
				generalUpon the commencement or designation of a military
				operation as an overseas contingency operation that exceeds 30 days, the
				Inspectors General specified in subsection (b) shall have the responsibilities
				specified in this section.
									(b)Inspectors
				GeneralThe Inspectors General specified in this subsection are
				the Inspectors General as follows:
										(1)The Inspector
				General of the Department of Defense.
										(2)The Inspector
				General of the Department of State.
										(3)The Inspector
				General of the United States Agency for International Development.
										(c)Standing
				committee on overseas contingency operations(1)The Council of
				Inspectors General on Integrity and Efficiency (CIGIE) shall establish a
				standing committee on overseas contingency operations. The standing committee
				shall consist of the following:
											(A)A chair, who shall be the Lead
				Inspector General for an overseas contingency operation under subsection (d) if
				such an operation is underway, and shall be an Inspector General specified in
				subsection (b) selected by the Inspectors General specified in that subsection
				from among themselves if such an operation is not underway.
											(B)The other Inspectors General specified
				in subsection (b).
											(C)For the duration of any contingency
				operation that exceeds 30 days, any other inspectors general determined by the
				chair, in coordination with the other Inspectors General specified in
				subsection (b), to have actual or potential areas of responsibility with
				respect to the contingency operation.
											(2)The standing committee shall have
				such on-going responsibilities, including planning, coordination, and
				development of practices, to improve oversight of overseas contingency
				operations as the chair considers appropriate.
										(3)(A)For the duration of any
				contingency operation that exceeds 30 days, the standing committee shall
				develop and update on an annual basis a joint-strategic plan for ongoing and
				planned oversight of the contingency operation by the Inspectors General
				specified in subsection (b) and designated pursuant to paragraph (1)(C),
				including the following:
												(i)Audit and available inspection
				plans.
												(ii)An overall assessment of such
				oversight, including projects or areas (whether departmental or
				government-wide) of concern or in need of further review.
												(iii)Such other matters as the Lead
				Inspector General for the contingency operation considers appropriate.
												(B)Each plan under this paragraph, and
				any update of such plan, shall be made available to the public.
											(d)Lead Inspector
				General for overseas contingency operations(1)There shall be a lead
				inspector general for each overseas contingency operation that exceeds 30 days
				(in this section referred to as the Lead Inspector General for
				the contingency operation concerned).
										(2)The Lead Inspector General for a
				contingency operation shall be the Inspector General of the Department of
				Defense, who shall assume such role not later than 30 days after the
				commencement or designation of the military operation concerned as a
				contingency operation.
										(e)Responsibilities
				of Lead Inspector General(1)The Lead Inspector
				General for an overseas contingency operation shall have the following
				responsibilities:
											(A)To conduct oversight, in full
				coordination with the other Inspectors General specified in subsection (b),
				over all aspects of the contingency operation and to ensure, either through
				joint or individual audits, inspections, and investigations, independent and
				effective oversight of all programs and operations of all departments and
				agencies in the contingency operation.
											(B)To appoint, from among the offices of
				the other Inspectors General specified in subsection (b), an Inspector General
				to act as Associate Inspector General for the overseas contingency operation
				who shall act in a coordinating role to assist the Lead Inspector General in
				the discharge of responsibilities under this subsection.
											(C)(i)If none of the
				Inspectors General specified in subsection (b) has principal jurisdiction over
				a matter with respect to the contingency operation, to exercise responsibility
				for discharging oversight responsibilities in accordance with this Act with
				respect to such matter.
												(ii)If more than one of the Inspectors
				General specified in subsection (b) has jurisdiction over a matter with respect
				to the contingency operation, to determine principal jurisdiction for
				discharging oversight responsibilities in accordance with this Act with respect
				to such matter.
												(D)To submit to Congress on a semi-annual
				basis, and to make available on an Internet website available to the public, a
				report on the activities of the Lead Inspector General and the other Inspectors
				General specified in subsection (b) with respect to the contingency operation,
				including—
												(i)the status and results of audits,
				inspections, and closed investigations, and of the number of referrals to the
				Department of Justice; and
												(ii)updates and changes to overall
				plans for the review of the contingency operation by inspectors general,
				including plans for inspections and audits.
												(E)To submit to Congress on a semi-annual
				basis, and to make available on an Internet website available to the public, a
				report on the contingency operation setting forth the information specified in
				paragraph (2).
											(F)To carry out such other
				responsibilities relating to the coordination and efficient and effective
				discharge by the Inspectors General specified in subsection (b) of duties
				relating to the contingency operation as the Lead Inspector General shall
				specify.
											(2)The information specified in this
				paragraph with respect to an overseas contingency operation is as
				follows:
											(A)Obligations and expenditures of
				appropriated funds.
											(B)A project-by-project and
				program-by-program accounting of the costs incurred to date for the contingency
				operation, together with the estimate of the Department of Defense, the
				Department of State, and the United States Agency for International
				Development, as applicable, of the costs to complete each project and each
				program.
											(C)Revenues attributable to or consisting
				of funds provided by foreign nations or international organizations to programs
				and projects for the contingency operation that are funded by any department or
				agency of the United States Government, and any obligations or expenditures of
				such revenues.
											(D)Revenues attributable to or consisting
				of foreign assets seized or frozen that contribute to programs and projects for
				the contingency operation that are funded by any department or agency of the
				United States Government, and any obligations or expenditures of such
				revenues.
											(E)Operating expenses of agencies or
				entities receiving amounts appropriated or otherwise made available for the
				contingency operation.
											(F)In the case of any contract, grant,
				agreement, or other funding mechanism with respect to the contingency
				operation—
												(i)the amount of the contract, grant,
				agreement, or other funding mechanism;
												(ii)a brief discussion of the scope of
				the contract, grant, agreement, or other funding mechanism;
												(iii)a discussion of how the
				department or agency of the United States Government involved in the contract,
				grant, agreement, or other funding mechanism identified, and solicited offers
				from, potential individuals or entities to perform the contract, grant,
				agreement, or other funding mechanism, together with a list of the potential
				individuals or entities that were issued solicitations for the offers;
				and
												(iv)the justification and approval
				documents on which was based the determination to use procedures other than
				procedures that provide for full and open competition.
												(3)The Lead Inspector General for an
				overseas contingency operation shall discharge the responsibilities for the
				contingency operation under this subsection in a manner consistent with the
				authorities and requirements of this Act generally and the authorities and
				requirements applicable to the Inspectors General specified in subsection (b)
				under this Act.
										(f)Temporary
				employment authority(1)Each Inspector General
				specified in subsection (b) may employ, on a temporary basis using the
				authorities in section 3161 of title 5, United States Code (but without regard
				to subsections (a) and (b)(2) of such section), such auditors, inspectors,
				investigators, and other personnel as such Inspector General considers
				appropriate for purposes of assisting such Inspector General in discharging
				responsibilities under subsection (e) with respect to an overseas contingency
				operation.
										(2)The employment under this subsection
				of an annuitant described in section 9902(g) of title 5, United States Code,
				shall be governed by the provisions of such section as if the position to which
				employed was a position in the Department of Defense.
										(3)The employment under this subsection
				of an annuitant receiving an annuity under the Foreign Service Retirement and
				Disability System under chapter 8 of the Foreign Service Act of 1980 (22 U.S.C.
				4041 et seq.) shall be treated as employment in an elective position in the
				Government on a temporary basis under section 824(b) of the Foreign Service Act
				of 1980 (22 U.S.C. 4064(b)) for which continued receipt of annuities may be
				elected as provided in such section.
										(4)The authority to employ personnel
				under this subsection for a contingency operation shall cease as provided for
				in subsection (g).
										(g)Sunset for
				particular contingency operationsThe requirements and
				authorities of this section with respect to an overseas contingency operation
				shall cease at the earlier of—
										(1)the end of the
				first fiscal year after the commencement or designation of the contingency
				operation in which the total amount appropriated for the contingency operation
				is less than $250,000,000 (in constant fiscal year 2012 dollars); or
										(2)the date that is
				18 months after the date of the issuance by the Secretary of Defense of an
				order terminating the contingency operation.
										(h)Construction of
				authorityNothing in this Act shall be construed to limit the
				ability of the Inspectors General specified in subsection (b) to enter into
				agreements to conduct joint audits, inspections, or investigations in the
				exercise of their oversight responsibilities in accordance with this Act with
				respect to overseas contingency operations.
									(i)Overseas
				contingency operation definedIn this section, the term
				overseas contingency operation means a military operation outside
				the United States and its territories and possessions that is—
										(1)a contingency operation, as that term is
				defined in subparagraph (A) of section 101(a)(13) of title 10, United States
				Code; or
										(2)a contingency operation, as that term is
				defined in subparagraph (B) of section 101(a)(13) of title 10, United States
				Code, but only if such operation involves actual or potential hostilities
				against an enemy of the United States or against an opposing military
				force.
										(j)Authorization
				of appropriations(1)For each fiscal year in
				which the authorities under this section are in effect for an overseas
				contingency operation, there is hereby authorized to be appropriated for each
				of the Department of Defense, the Department of State, and the United States
				Agency for International Development for each of the Inspectors General
				specified in subsection (b), respectively, for oversight of the contingency
				operation under the authorities in this section, sums in an amount equal to 0.5
				percent of the amount authorized to be appropriated for such fiscal year for
				such department or agency for the programs and activities of such department or
				agency for the contingency operation.
										(2)Amounts authorized to be appropriated
				by this subsection are in addition to any other amounts authorized to be
				appropriated for the Inspectors General referred to in paragraph (1) by
				law.
										(3)(A)Amounts authorized to
				be appropriated by this subsection may be obligated and expended only for
				oversight directly related to overseas contingency operations. Amounts
				authorized to be appropriated by this subsection to one Inspector General
				referred to in paragraph (1) may be made available to another Inspector General
				referred to in that paragraph, upon the joint agreement of such Inspectors
				General, based on personnel needs, security requirements, or such other matters
				as such Inspectors General consider appropriate.
											(4)Any amounts authorized to be
				appropriated by this subsection to an Inspector General that are not expended
				shall be deposited in the General Fund of the
				Treasury.
										.
						(b)Conforming
			 amendment relating to temporary employment authoritySection 3161
			 of title 5, United States Code, is amended by adding at the end the following
			 new subsection:
						
							(j)Lead Inspectors
				General for overseas contingency operations as temporary
				organizationIn addition to the meaning given that term in
				subsection (a), the term temporary organization for purposes of
				this subchapter shall, without regard to subsections (a) and (b)(2) of this
				section, also include the Lead Inspector General for an overseas contingency
				operation under section 8L of the Inspector General Act of 1978 and the
				Inspectors General and inspector general office personnel assisting the Lead
				Inspector General in the discharge of responsibilities and authorities under
				subsection (e) of such section 8L with respect to the contingency
				operation.
							.
					104.Agency reports
			 and inspector general audits of certain information on overseas contingency
			 operations
					(a)Agency
			 reportsNot later than 180 days after the commencement or
			 designation of a military operation as an overseas contingency operation and
			 semi-annually thereafter during the duration of the contingency operation, the
			 Secretary of Defense, the Secretary of State, and the Administrator of the
			 United States Agency for International Development shall each submit to the
			 Inspector General of the department or agency concerned the information
			 required by subsection (e)(2) of section 8L of the Inspector General Act of
			 1978 (as amended by section 103 of this Act) on the contingency
			 operation.
					(b)Inspector
			 general auditsNot later than 180 days after receipt of a report
			 under subsection (a), each Inspector General referred to in that subsection
			 shall—
						(1)perform an audit
			 on the quality of the information submitted in such report, including an
			 assessment of the completeness and accuracy of the information and the extent
			 to which the information fully satisfies the requirements of such Inspector
			 General in preparing the annual report described in subsection (e)(1)(E) of
			 section 8L of the Inspector General Act of 1978 (as so amended); and
						(2)submit to the
			 appropriate committees of Congress a report on the reliability, accuracy, and
			 completeness of the information, including any significant problems in such
			 information.
						105.Oversight of
			 contracts and contracting activities for overseas contingency operations in
			 responsibilities of Chief Acquisition Officers of Federal agencies
					(a)In
			 generalSubsection (b)(3) of
			 section 1702 of title 41, United States Code, is amended—
						(1)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
			 and
						(2)by inserting
			 after subparagraph (E) the following new subparagraph (F):
							
								(F)advising the executive agency on the
				applicability of relevant policy on the contracts of the agency for overseas
				contingency operations and ensuring the compliance of the contracts and
				contracting activities of the agency with such
				policy;
								.
						(b)DefinitionSuch
			 section is further amended by adding at the following new subsection:
						
							(d)Overseas
				contingency operations definedIn this section, the term
				overseas contingency operations means military operations outside
				the United States and its territories and possessions that are—
								(1)a contingency operation, as that term is
				defined in subparagraph (A) of section 101(a)(13) of title 10; or
								(2)a contingency operation, as that term is
				defined in subparagraph (B) of such section, but only if such operation
				involves actual or potential hostilities against an enemy of the United States
				or against an opposing military
				force.
								.
					BMulti-Agency
			 Matters
				111.Inclusion of
			 contracts for support of overseas contingency operations in management
			 structure of Department of Defense, Department of State, and United States
			 Agency for International Development for procurement of contract
			 services
					(a)Department of
			 DefenseSection 2330(c) of title 10, United States Code, is
			 amended—
						(1)in paragraph (2),
			 by striking other than services and all that follows and
			 inserting including services in support of overseas contingency
			 operations. The term does not include services relating to research and
			 development or military construction.; and
						(2)by adding at the
			 end the following new paragraph:
							
								(3)The term
				overseas contingency operations means military operations outside
				the United States and its Commonwealths and possessions that are—
									(A)a contingency operation, as that term is
				defined in subparagraph (A) of section 101(a)(13) of this title; or
									(B)a contingency operation, as that term is
				defined in subparagraph (B) of such section, but only if such operation
				involves actual or potential hostilities against an enemy of the United States
				or against an opposing military
				force.
									.
						(b)Department of
			 State
						(1)In
			 generalThe Secretary of State shall establish and implement a
			 management structure for the procurement of contract services for the
			 Department of State.
						(2)ElementsThe
			 management structure required by this subsection shall include such elements of
			 the management structure for the procurement of contract services for the
			 Department of Defense under section 2330 of title 10, United States Code (as
			 amended by subsection (a)), as the Secretary of State considers appropriate for
			 the procurement of contract services.
						(3)Discharge of
			 principal responsibilitiesAny responsibility in the management
			 structure for the procurement of contract services for the Department of State
			 under this subsection that is derived from a responsibility discharged by the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics under
			 section 2330 of title 10, United States Code (as so amended), shall be
			 discharged in the management structure under this subsection by the Director of
			 Acquisition and Logistics of the Department of State under section 63 of the
			 State Department Basic Authorities Act of 1956 (as added by section 131(a) of
			 this Act).
						(c)USAID
						(1)In
			 generalThe Administrator of the United States Agency for
			 International Development shall establish and implement a management structure
			 for the procurement of contract services for the United States Agency for
			 International Development.
						(2)ElementsThe
			 management structure required by this subsection shall include such elements of
			 the management structure for the procurement of contract services for the
			 Department of Defense under section 2330 of title 10, United States Code (as
			 amended by subsection (a)), as the Administrator considers appropriate for the
			 procurement of contract services.
						(3)Discharge of
			 principal responsibilitiesAny responsibility in the management
			 structure for the procurement of contract services for the United States Agency
			 for International Development under this subsection that is derived from a
			 responsibility discharged by the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics under section 2330 of title 10, United States Code
			 (as so amended), shall be discharged in the management structure under this
			 subsection by the Director of Acquisition and Assistance of the United States
			 Agency for International Development under section 131(b) of this Act.
						(d)Contract
			 services definedIn this section the term contract
			 services includes all services acquired from private sector entities by
			 or for an agency, including services in support of activities of the agency in
			 connection with overseas contingency operations.
					(e)Reports to
			 Congress
						(1)Reports
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense, the Secretary of State, and the
			 Administrator of the United States Agency for International Development shall
			 each submit to the appropriate committees of Congress a report on the
			 implementation by the department or agency concerned of this section and the
			 amendments made by this section, as applicable.
						(2)Elements for
			 Department of State and USAIDThe report of the Secretary of
			 State and the Administrator of the United States Agency for International
			 Development under this subsection shall each set forth the following:
							(A)A comprehensive
			 description of the management structure established and implemented by the
			 department or agency, as the case may be, under this section.
							(B)An identification
			 of any elements of the management structure of the Department of Defense under
			 section 2330 of title 10, United States Code (as amended by subsection (a)),
			 that are not included in the management structure of the department or agency,
			 as the case may be, and a justification for the omission of such
			 elements.
							(C)An identification
			 of any elements of the management structure of the department or agency, as the
			 case may be, that are not included in the management structure of the
			 Department of Defense, and a justification for the inclusion of such
			 elements.
							112.Requirements
			 and limitations for suspension and debarment officials of the Department of
			 Defense, the Department of State, and the United States Agency for
			 International Development
					(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the head of the covered agency concerned shall ensure the
			 following:
						(1)There shall be
			 not less than one suspension and debarment official—
							(A)in the case of
			 the Department of Defense, for each of the Department of the Army, the
			 Department of the Navy, the Department of the Air Force, and the Defense
			 Logistics Agency;
							(B)for the
			 Department of State; and
							(C)for the United
			 States Agency for International Development.
							(2)A suspension and
			 debarment official under paragraph (1) may not report to or be subject to the
			 supervision of the acquisition office or the Inspector General of—
							(A)in the case of
			 the Department of Defense, either the Department of Defense or the military
			 department or Defense Agency concerned; and
							(B)in the case of
			 any other covered agency, the acquisition office or the Inspector General of
			 such agency.
							(3)The duties of a
			 suspension and debarment official under paragraph (1) may include only the
			 following:
							(A)The direction,
			 management, and oversight of suspension and debarment activities.
							(B)The direction,
			 management, and oversight of fraud remedies activities.
							(C)Membership and
			 participation in the Interagency Committee on Debarment and Suspension in
			 accordance with Executive Order No. 12549 and section 873 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (as amended by this
			 section).
							(4)Each suspension
			 and debarment official under paragraph (1) shall have a staff and resources
			 adequate for the discharge of the suspension and debarment responsibilities of
			 such official.
						(5)Each suspension
			 and debarment official under paragraph (1) shall document the basis for any
			 final decision taken pursuant to a formal referral in accordance with the
			 policies established under paragraph (6), including, but not limited to, the
			 following:
							(A)Any final
			 decision to suspend or debar any person or entity.
							(B)Any final
			 decision not to suspend or debar any person or entity.
							(C)Any final
			 decision declining to pursue suspension or debarment of any person or
			 entity.
							(D)Any
			 administrative agreement entered with any person or persons in lieu of
			 suspension or debarment of such person or entity.
							(6)Each suspension
			 and debarment official under paragraph (1) shall, in consultation with the
			 General Counsel of the covered agency concerned, establish in writing policies
			 for the consideration of the following:
							(A)Formal referrals
			 of suspension and debarment matters.
							(B)Suspension and
			 debarment matters that are not formally referred.
							(b)Covered agency
			 definedIn subsection (a), the term covered agency
			 means the following:
						(1)The Department of
			 Defense.
						(2)The Department of
			 State.
						(3)The United States
			 Agency for International Development.
						(c)Duties of
			 Interagency Committee on Debarment and SuspensionSection 873 of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (31
			 U.S.C. 6101 note) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by inserting , including with respect to contracts in connection with
			 contingency operations before the semicolon; and
							(B)in paragraph
			 (7)—
								(i)in
			 subparagraph (B), by striking and at the end;
								(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
								(iii)by adding at
			 the end the following new subparagraph:
									
										(D)a summary of
				suspensions, debarments, and administrative agreements during the previous
				year.
										;
				and
								(2)by striking
			 subsection (b) and inserting the following new subsections:
							
								(b)Date of
				submittal of annual reportsThe annual report required by
				subsection (a)(7) shall be submitted not later than 120 days after the end of
				the first fiscal year ending after the date of the enactment of the
				Comprehensive Contingency Contracting Reform Act of 2012, and annually
				thereafter.
								(c)DefinitionsIn
				this section:
									(1)The term
				contingency operation has the meaning given that term in section
				101(a)(13) of title 10, United States Code.
									(2)The term
				Interagency Committee on Debarment and Suspension means the
				committee constituted under sections 4 and 5 of Executive Order No.
				12549.
									.
						113.Additional
			 bases for suspension or debarment
					(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall revise the
			 Federal Acquisition Regulation to provide for the automatic referral of a
			 person described in subsection (b) to the appropriate suspension and debarment
			 official for a determination whether or not the person should be suspended or
			 debarred.
					(b)Covered
			 personsA person described in this subsection is any person as
			 follows:
						(1)A person who has
			 been charged with a Federal criminal offense relating to the award or
			 performance of a contract of a covered agency.
						(2)A person who has
			 been alleged, in a civil or criminal proceeding brought by the United States,
			 to have engaged in fraudulent actions in connection with the award or
			 performance of a contract of a covered agency.
						(3)A person who has
			 been determined by the head of a contracting agency of a covered agency to have
			 failed to pay or refund amounts due or owed to the Federal Government in
			 connection with the performance of a contract of the covered agency.
						(c)Covered agency
			 definedIn this section, the term covered agency
			 means the following:
						(1)The Department of
			 Defense.
						(2)The Department of
			 State.
						(3)The United States
			 Agency for International Development.
						CDepartment of
			 Defense Matters
				121.Responsibility
			 within Department of Defense for contract support for overseas contingency
			 operations
					(a)Responsibility
						(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall prescribe in regulations the chain
			 of authority and responsibility within the Department of Defense for policy,
			 planning, and execution of contract support for overseas contingency
			 operations.
						(2)ElementsThe
			 regulations under paragraph (1) shall, at a minimum—
							(A)specify the
			 officials, offices, and components of the Department within the chain of
			 authority and responsibility described in paragraph (1);
							(B)identify for each
			 official, office, and component specified under subparagraph (A)—
								(i)requirements for
			 policy, planning, and execution of contract support for overseas contingency
			 operations, including, at a minimum, requirements in connection with—
									(I)coordination of
			 functions, authorities, and responsibilities related to operational contract
			 support for overseas contingency operations;
									(II)assessments of
			 total force data in support of Department force planning scenarios, including
			 the appropriateness of and necessity for the use of contractors for identified
			 functions;
									(III)determinations
			 of capability requirements for non-acquisition community operational contract
			 support, and identification of resources required for planning, training, and
			 execution to meet such requirements;
									(IV)determinations
			 of policy regarding the use of contractors by function, and identification of
			 the training exercises that will be required for contract support (including an
			 assessment whether or not such exercises will include contractors); and
									(V)establishment of
			 an inventory, and identification of areas of high-risk and trade-offs, for use
			 of contract support in overseas contingency operations and for areas in which
			 members of the Armed Forces will be used in such operations instead of contract
			 support; and
									(ii)roles,
			 authorities, responsibilities, and lines of supervision for the achievement of
			 the requirements identified under clause (i), including the position within the
			 chain of authority and responsibility described in paragraph (1) with
			 responsibility for reporting directly to the Secretary regarding policy,
			 planning, and execution of contract support for overseas contingency
			 operations; and
								(C)ensure that the
			 chain of authority and responsibility described in paragraph (1) is
			 appropriately aligned with, and appropriately integrated into, the structure of
			 the Department for the conduct of overseas contingency operations, including
			 the military departments, the Joint Staff, and the commanders of the unified
			 combatant commands.
							(b)Secretary of
			 Defense reportNot later than one year after the date of the
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a report on the regulations prescribed under subsection (a). The
			 report shall set forth the following:
						(1)The
			 regulations.
						(2)A comprehensive
			 description of the requirements identified under clause (i) of subsection
			 (a)(2)(B), and a comprehensive description of the manner in which the roles,
			 authorities, responsibilities, and lines of supervision under clause (ii) of
			 that subsection will further the achievement of such requirements.
						(3)A comprehensive
			 description of the manner in which the regulations will meet the requirements
			 in subsection (a)(2)(C).
						(c)Comptroller
			 General reportNot later than 18 months after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate committees of Congress a report on the regulations
			 prescribed under subsection (a). The report shall set forth an assessment by
			 the Comptroller General of the extent to which the regulations will further the
			 achievement by the Department of Defense of efficient and effective policy,
			 planning, and execution of contract support for overseas contingency
			 operations.
					(d)Annual reports
			 on contract support for overseas contingency operations involving combat
			 operations
						(1)In
			 generalNot later than one year after the commencement or
			 designation of a contingency operation outside the United States that includes
			 combat operations, and annually thereafter until the termination of the
			 operation, the Secretary of Defense shall, except as provided in paragraph (2),
			 submit to the appropriate committees of Congress a report on contract support
			 for the operation.
						(2)ExceptionIf
			 the total annual amount of obligations for contracts for support of a
			 contingency operation otherwise described by paragraph (1) do not exceed
			 $250,000,000 in an annual reporting period otherwise covered by that paragraph,
			 no report shall be required on the operation under that paragraph for that
			 annual reporting period.
						(3)Elements
							(A)In
			 generalEach report under paragraph (1) regarding an operation
			 shall set forth the following:
								(i)A
			 description and assessment of the policy, planning, management, and oversight
			 of the Department of Defense with respect to contract support for the
			 operation.
								(ii)With respect to
			 contracts entered into in connection with the operation:
									(I)The total number
			 of contracts entered into as of the date of such report.
									(II)The total number
			 of such contracts that are active as of such date.
									(III)The total value
			 of contracts entered into as of such date.
									(IV)The total value
			 of such contracts that are active as of such date.
									(V)An identification
			 of the extent to which the contracts entered into as of such date were entered
			 into using competitive procedures.
									(VI)The total number
			 of contractor personnel working under contracts entered into as of the end of
			 each calendar quarter during the one-year period ending on such date.
									(VII)The total
			 number of contractor personnel performing security functions under contracts
			 entered into as of the end of each calendar quarter during the one-year period
			 ending on such date.
									(VIII)The total
			 number of contractor personnel killed or wounded under any contracts entered
			 into.
									(iii)The sources of
			 information and data used to prepare the portion of such report required by
			 clause (ii).
								(iv)A
			 description of any known limitations of the information or data reported under
			 clause (ii), including known limitations in methodology or data sources.
								(v)Any
			 plans for strengthening collection, coordination, and sharing of information on
			 contracts entered into in connection with the operation.
								(B)EstimatesIn
			 determining the total number of contractor personnel working under contracts
			 for purposes of subparagraph (A)(ii)(VI), the Secretary may use estimates for
			 any category of contractor personnel for which the Secretary determines it is
			 not feasible to provide an actual count. Each report under paragraph (1) shall
			 fully disclose the extent to which such an estimate is used in lieu of an
			 actual count.
							(4)Prohibition on
			 preparation by contractor personnelA report under paragraph (1)
			 may not be prepared by contractor personnel.
						(5)Use of existing
			 reports for certain contingency operationsThe requirement to
			 submit reports under paragraph (1) on a contingency operation in Iraq or
			 Afghanistan may be met by the submittal of the reports required by section 863
			 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2302
			 note).
						122.Inclusion of
			 contract support in certain requirements for Department of Defense
			 planning
					(a)Readiness
			 reporting systemSection 117(c) of title 10, United States Code,
			 is amended by adding at the end the following new paragraph:
						
							(8)Measure, on an
				annual basis, the capability of operational contract support to support current
				and anticipated wartime missions of the armed
				forces.
							.
					(b)Contingency
			 planning and preparedness functions of CJCSSection 153(a)(3) of
			 such title is amended by adding at the end the following new
			 subparagraph:
						
							(E)In coordination with the Under
				Secretary of Defense for Acquisition, Technology, and Logistics, the
				Secretaries of the military departments, the heads of the Defense Agencies, and
				the commanders of the combatant commands, determining the operational contract
				support requirements of the armed forces and recommending the resources
				required to improve and enhance operational contract support for the armed
				forces and planning for such operational contract
				support.
							.
					123.Inclusion of
			 matters relating to contingency operations in joint professional military
			 education
					(a)In
			 generalSection 2151(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
						
							(6)Contingency
				operations.
							.
					(b)Curriculum for
			 three-Phase approachSection 2154 of such title is amended by
			 adding at the end the following new subsection:
						
							(c)Curriculum
				relating to contingency operations(1)The curriculum for each
				phase of joint professional military education implemented under this section
				shall include content appropriate for such phase on the following:
									(A)Requirements definition.
									(B)Contingency program management.
									(C)Contingency contracting.
									(D)The strategic impact of contracting
				costs on military missions.
									(2)In this subsection, the terms
				requirements definition, contingency program
				management, and contingency contracting have the meaning
				given those terms in section 2333(f) of this
				title.
								.
					DDepartment of
			 State and Related Agencies Matters
				131.Reorganization
			 of acquisition functions of Department of State and United States Agency for
			 International Development
					(a)Office of
			 Acquisition and Logistics within Department of State
						(1)EstablishmentTitle
			 I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et
			 seq.) is amended by adding at the end the following new section:
							
								63.Office of
				Acquisition and Logistics
									(a)EstablishmentThere
				is established within the Department of State the Office of Acquisition and
				Logistics.
									(b)Director of
				Acquisition and Logistics
										(1)In
				generalThe head of the Office of Acquisition and Logistics shall
				be the Director of Acquisition and Logistics, who shall be appointed or
				designated by the Secretary in the manner provided in section 1702(a) of title
				41, United States Code.
										(2)SupervisionThe
				Director of the Office of Acquisition and Logistics shall report directly to
				the Secretary regarding the functions and activities of the Office of
				Acquisition and Logistics. The Director shall also be subject to the
				supervision of the Deputy Secretary of State for Management and Resources
				regarding such functions and activities. The Office shall be under the
				jurisdiction of the Under Secretary of State for Management for administrative
				purposes and to facilitate collaboration with other offices and bureaus of the
				Department of State.
										(3)Chief
				Acquisition OfficerThe Director of the Office of Acquisition and
				Logistics shall be the Chief Acquisition Officer of the Department of State for
				purposes of section 1702 of title 41, United States Code.
										(c)Functions of
				OfficeThe functions of the Office of Acquisition and Logistics
				shall include principal responsibility within the Department of State for the
				acquisition, procurement, and logistics management activities of the
				Department, including, but not limited to, the following:
										(1)The development
				and implementation of Department policies regarding acquisition, procurement,
				and logistics management.
										(2)The provision of
				advice to offices, bureaus, and other elements of the Department on the
				acquisition, procurement, and logistics management policies of the
				Department.
										(3)The direction,
				management, and oversight of acquisition and procurement by the offices,
				bureaus, and other elements of the Department, including the regional
				procurement offices of the Department.
										(4)The direction,
				management, and oversight of the performance of contracting activities for
				Department operations.
										(5)Such other
				matters relating to the acquisition, procurement, and logistics management
				activities of the Department as the Secretary considers appropriate.
										(d)ResourcesThe
				Office of Acquisition and Logistics shall have such personnel and other
				resources as the Secretary considers appropriate to discharge its
				functions.
									.
						(2)Transfer of
			 certain functions, personnel, and resourcesThere is hereby
			 transferred to the Office of Acquisition and Logistics of the Department of
			 State established by section 63 of the State Department Basic Authorities Act
			 of 1956 (as added by paragraph (1)) the following:
							(A)The functions,
			 personnel, and resources of the Office of the Procurement Executive of the
			 Bureau of Administration of the Department of State as of the date of the
			 enactment of this Act.
							(B)The functions,
			 personnel, and resources of the Office of the Logistics Management of the
			 Bureau of Administration of the Department of State as of the date of the
			 enactment of this Act.
							(3)AdministrationThe
			 Under Secretary of State for Management shall administer the functions,
			 personnel, and resources transferred under paragraph (2) as part of the Office
			 of Acquisition and Logistics of the Department of State (as so
			 established).
						(b)Office of
			 Acquisition and Assistance within USAID
						(1)EstablishmentThere
			 is established within the United States Agency for International Development
			 the Office of Acquisition and Assistance.
						(2)Director
							(A)In
			 generalThe head of the Office of Acquisition and Assistance
			 shall be the Director of Acquisition and Assistance, who shall be appointed or
			 designated by the Administrator of the United States Agency for International
			 Development in the manner provided for appointments or designations of chief
			 acquisition officers under section 1702(a) of title 41, United States Code, as
			 if the United States Agency for International Development were an executive
			 agency to which such section 1702(a) applied.
							(B)SupervisionThe
			 Director of Acquisition and Assistance shall report directly to the
			 Administrator of the United States Agency for International Development
			 regarding the functions and activities of the Office of Acquisition and
			 Assistance.
							(C)Chief
			 Acquisition OfficerThe Director of Acquisition and Assistance
			 shall be the Chief Acquisition Officer of the United States Agency for
			 International Development, and shall discharge for the Agency the functions
			 specified of a chief acquisition officer in section 1702(b) of title 41, United
			 States Code.
							(3)Function of
			 OfficeThe Office of Acquisition and Assistance shall be the
			 element of the United States Agency for International Development principally
			 responsible for the direction, management, and oversight of the acquisition and
			 procurement activities of the Agency for International Development.
						(4)ResourcesThe
			 Office of Acquisition and Assistance shall have the personnel and resources as
			 follows:
							(A)The personnel and
			 resources of the Office of Acquisition and Assistance of the Bureau for
			 Management of the United States Agency for International Development as of the
			 date of the enactment of this Act, which personnel and resources the
			 Administrator shall transfer to the Office of Acquisition and Assistance
			 established by this subsection.
							(B)Such other
			 personnel and resources as the Administrator considers appropriate for the
			 discharge of the functions of the Office of Acquisition and Assistance.
							(c)Annual reports
			 on contract support for overseas contingency operations
						(1)In
			 generalNot later than one year after the commencement or
			 designation of a contingency operation outside the United States that includes
			 combat operations, and annually thereafter until the termination of the
			 operation, the Secretary of State and the Administrator of the United States
			 Agency for International Development shall, except as provided in paragraph
			 (2), each submit to the appropriate committees of Congress a report on contract
			 support for the operation for the Department of State or the United States
			 Agency for International Development, as the case may be.
						(2)ExceptionIf
			 the total annual amount appropriated for an overseas contingency operation
			 otherwise described by paragraph (1) does not exceed $250,000,000 in an annual
			 reporting period otherwise covered by that paragraph, no report shall be
			 required on the operation under that paragraph for that annual reporting
			 period.
						(3)ElementsEach
			 report of an agency under paragraph (1) regarding an operation shall set forth
			 the following:
							(A)A description and
			 assessment of the policy, planning, management, and oversight of the agency
			 with respect to contract support for the operation.
							(B)With respect to
			 contracts entered into in connection with the operation:
								(i)The
			 total number of contracts entered into as of the date of such report.
								(ii)The total number
			 of such contracts that are active as of such date.
								(iii)The total value
			 of contracts entered into as of such date.
								(iv)The total value
			 of such contracts that are active as of such date.
								(v)An
			 identification of the extent to which the contracts entered into as of such
			 date were entered into using competitive procedures.
								(vi)The total number
			 of contractor personnel working under contracts entered into as of the end of
			 each calendar quarter during the one-year period ending on such date.
								(vii)The total
			 number of contractor personnel performing security functions under contracts
			 entered into as of the end of each calendar quarter during the one-year period
			 ending on such date.
								(viii)The total
			 number of contractor personnel killed or wounded under any contracts entered
			 into.
								(C)The sources of
			 information and data used to prepare the portion of such report required by
			 subparagraph (B).
							(D)A description of
			 any known limitations of the information or data reported under subparagraph
			 (B), including known limitations in methodology or data sources.
							(E)Any plans for
			 strengthening collection, coordination, and sharing of information on contracts
			 entered into in connection with the operation.
							(4)EstimatesIn
			 determining the total number of contractor personnel working under contracts
			 for purposes of paragraph (3)(B)(vi), the Secretary or the Administrator may
			 use estimates for any category of contractor personnel for which the commander
			 determines it is not feasible to provide an actual count. Each report under
			 paragraph (2) shall fully disclose the extent to which such an estimate is used
			 in lieu of an actual count.
						(5)Prohibition on
			 preparation by contractor personnelA report under this
			 subsection may not be prepared by contractor personnel.
						132.Inclusion of
			 contract support in certain Department of State planning activities
					(a)QDDRTitle
			 I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et
			 seq.), as amended by section 131(a) of this Act, is further amended by adding
			 at the end the following new section:
						
							64.Quadrennial
				diplomacy and development review
								(a)Review
				requiredThe Secretary shall,
				every four years during a year following a year evenly divisible by four,
				conduct a comprehensive examination (to be known as the quadrennial
				diplomacy and development review) of the diplomatic and overseas
				development strategy of the United States with a view toward determining and
				expressing the diplomatic and overseas development strategy of the United
				States for the next 20 years.
								(b)ElementsEach quadrennial diplomacy and development
				review shall include the following:
									(1)The matters included in the quadrennial
				diplomacy and development review conducted by the Department of State in 2010,
				as modified from time to time by the Secretary.
									(2)With respect to
				contract support of the diplomatic and overseas development strategy of the
				United States, the following:
										(A)The assumptions
				used in the review on the roles and responsibilities that would be discharged
				by contractors.
										(B)The contract
				support required to support the programs and activities of the
				Department.
										(C)The appropriate
				ratio of Department personnel to contractor personnel in the discharge of the
				programs and activities of the Department.
										(3)Such other
				matters as the Secretary considers appropriate.
									(c)Prohibition on
				performance by contractor personnelA quadrennial diplomacy and
				development review under this section may not be performed by contractor
				personnel.
								.
					(b)Readiness
			 reporting
						(1)Reporting
			 system requiredAs part of the planning of the Department of
			 State and the United States Agency for International Development for the
			 discharge of the programs and activities of the Department and Agency, the
			 Secretary of State and the Administrator of the United States Agency for
			 International Development shall each establish a reporting system on the
			 readiness of the Department and the Agency, respectively, to manage and oversee
			 non-governmental employees of the Department and the Agency supporting the
			 Department and the Agency in the discharge of their programs and
			 activities.
						(2)ElementsThe
			 reporting system required by this subsection shall do the following:
							(A)Measure, on a
			 quarterly basis, the capability of contract support of the Department and the
			 Agency to support current and anticipated programs and activities of the
			 Department and the Agency.
							(B)Measure, on such
			 frequency as the Secretary and the Administrator shall each specify, such other
			 matters with respect to contract support of the Department and the Agency,
			 respectively, as the Secretary and the Administrator consider appropriate for
			 the reporting system.
							(3)Repositories of
			 policies and related documentsNot later than 270 days after the
			 date of the enactment of this Act, the Secretary and the Administrator shall
			 each develop and maintain a repository of the policies, guidance, programs, and
			 initiatives of the Department or Agency, respectively, on acquisition and
			 assistance in connection with overseas contingency operations, including those
			 developed through Embassies or Missions. The purpose of each repository is to
			 serve as a source of ready information on such policies, guidance, programs,
			 and initiatives for use in current and future overseas contingency
			 operations.
						(4)ReportsNot
			 later than one year after the date of the enactment of this Act, and annually
			 throughout the duration of any overseas contingency operation, the Secretary
			 and the Administrator shall each submit to the appropriate committees of
			 Congress a report on the status of efforts of the Department and the Agency,
			 respectively, to develop and maintain information in accordance with the
			 requirements of this subsection.
						133.Professional
			 education for Department of State personnel on acquisition for Department of
			 State support and participation in Department of Defense overseas contingency
			 operations
					(a)Professional
			 education requiredThe Secretary of State shall develop and
			 administer for Department of State personnel specified in subsection (b) a
			 course of professional education on acquisition by the Department of State for
			 Department of State support for, and participation in, overseas contingency
			 operations of the Department of Defense.
					(b)Covered
			 Department of State personnelThe Department of State personnel
			 specified in this subsection are as follows:
						(1)The Director of
			 Acquisition and Logistics of the Department of State under section 63 of the
			 State Department Basic Authorities Act of 1956 (as added by section 131(a) of
			 this Act).
						(2)Personnel of the
			 Department designated by the Director of Acquisition and Logistics, including
			 contracting officers and other contracting personnel.
						(3)Such other
			 personnel of the Department as the Secretary of State shall designate for
			 purposes of this section.
						(c)Elements
						(1)Curriculum
			 contentThe course of professional education under this section
			 shall include appropriate content on the following:
							(A)Contingency
			 contracting.
							(B)Contingency
			 program management.
							(C)The strategic
			 impact of contracting costs on the mission and activities of the Department of
			 State.
							(D)Such other
			 matters relating to acquisition by the Department of State for Department of
			 State support for, or participation in, overseas contingency operations of the
			 Department of Defense as the Secretary of State considers appropriate.
							(2)Phased
			 approachThe course of professional education may be broken into
			 two or more phases of professional education with curriculum or modules of
			 education suitable for the Department of State personnel specified in
			 subsection (b) at different phases of professional advancement within the
			 Department.
						(d)DefinitionsIn
			 this section:
						(1)The term
			 contingency contracting means all stages of the process of
			 acquiring property or services by the Department of State for Department of
			 State support for, and participation in, overseas contingency operations of the
			 Department of Defense.
						(2)The term
			 contingency program management means the process of planning,
			 organizing, staffing, controlling, and leading specific acquisition programs
			 and activities of the Department of State for Department of State support for,
			 and participation in, overseas contingency operations of the Department of
			 Defense.
						IITransparency,
			 Sustainability, and Accountability in Contracts for Overseas Contingency
			 Operations
			ALimitations in
			 Contracting
				201.Limitations
			 applicable to certain contracts in connection with overseas contingency
			 operations
					(a)Limitation on
			 contract periodsNot later than 90 days after the date of the
			 enactment of this Act, the Federal Acquisition Regulatory Council shall amend
			 the Federal Acquisition Regulation to provide that, commencing 180 days after
			 the date of the commencement or designation of a military operation as an
			 overseas contingency operation, the contract period of contracts entered into
			 by a covered agency in connection with such contingency operation shall be
			 limited to the contract periods specified in subsection (b), except as provided
			 in subsection (c).
					(b)Contract
			 periodsThe contract periods specified in this subsection are as
			 follows:
						(1)Three years in
			 the case of competitively bid contracts.
						(2)One year in the
			 case of non-competitively bid contracts and competitively bid contracts for
			 which only one offer was received by the covered agency.
						(c)WaiverThe
			 amendment of the Federal Acquisition Regulation required by subsection (a)
			 shall provide that the head of a covered agency may waive the applicability of
			 the limitations in subsection (b) to a contract if—
						(1)the contracting
			 officer certifies in writing as part of a justification and approval (J&A)
			 that the agency has concluded, on the basis of market research conducted for
			 purposes of the justification and approval, that—
							(A)the period of
			 performance for the contract in excess of the limitations in subsection (b)
			 will be in the best interest of the United States; and
							(B)the offeror has
			 submitted information in a bid or proposal sufficient to show that
			 representations by the offeror about the offeror’s ability to timely,
			 sufficiently, and cost-effectively perform the contract, if awarded, are
			 reasonable;
							(2)the contracting
			 officer conducts the cost analysis required by section 15.404–1 of the Federal
			 Acquisition Regulation; and
						(3)the head of the
			 agency determines in writing based on the information obtained pursuant to
			 paragraphs (1) and (2) that the waiver is in the best interests of the United
			 States.
						(d)Covered agency
			 definedIn this section, the term covered agency
			 means the following:
						(1)The Department of
			 Defense.
						(2)The Department of
			 State.
						(3)The United States
			 Agency for International Development.
						202.Risk
			 assessment and mitigation for contractor performance of critical functions in
			 support of overseas contingency operations
					(a)Comprehensive
			 risk assessment and mitigation plan required
						(1)In
			 generalSubject to paragraphs (2) and (3), not later than six
			 months after the commencement or designation of an overseas contingency
			 operation that includes or is expected to include combat operations, the head
			 of each covered agency shall perform a comprehensive risk assessment and
			 develop a risk mitigation plan for operational and political risks associated
			 with contractor performance of critical functions in support of the operation
			 for such covered agency.
						(2)ExceptionsExcept
			 as provided in paragraph (3), a risk assessment and risk mitigation plan shall
			 not be required under paragraph (1) for an overseas contingency operation if
			 both—
							(A)the operation is
			 not expected to continue for more than one year; and
							(B)the total annual
			 amount of obligations by the United States Government for contracts for support
			 of or in connection with the operation is not expected to exceed, $250,000,000
			 in any fiscal year.
							(3)Termination of
			 exceptionsNotwithstanding paragraph (2), the head of a covered
			 agency shall perform a risk assessment and develop a risk mitigation plan under
			 paragraph (1) for an overseas contingency operation with regard to which a risk
			 assessment and risk mitigation plan has not previously been performed under
			 paragraph (1) not later than 60 days after the first date on which either of
			 the following occurs:
							(A)The operation has
			 continued for more than one year.
							(B)The total amount
			 of obligations by the United States Government for contracts for support of or
			 in connection with the operation has exceeded $250,000,000 in a fiscal
			 year.
							(b)Comprehensive
			 risk assessmentsA comprehensive risk assessment for an overseas
			 contingency operation under subsection (a) shall consider, at a minimum, risks
			 relating to the following:
						(1)The goals and
			 objectives of the operation (such as risks from behavior that injures innocent
			 members of the local population or outrages their sensibilities).
						(2)The continuity of
			 the operation (such as risks from contractors walking off the job or being
			 unable to perform when there is no timely back-up available).
						(3)The safety of
			 military and civilian personnel of the United States if the presence or
			 performance of contractor personnel creates unsafe conditions or invites
			 attack.
						(4)The managerial
			 control of the Government over the operation (such as risks from over-reliance
			 on contractors to monitor other contractors with inadequate means for
			 Government personnel to monitor their work).
						(5)The critical
			 organic or core capabilities of the Government, including critical knowledge or
			 institutional memory of key operations areas and subject-matter
			 expertise.
						(6)The ability of
			 the Government to control costs, avoid organizational or personal conflicts of
			 interest, and minimize waste, fraud, and abuse.
						(c)Risk mitigation
			 plansA risk mitigation plan for an overseas contingency
			 operation under subsection (a) shall include, at a minimum, the
			 following:
						(1)For each high
			 risk area identified in the comprehensive risk assessment for the operation
			 performed under subsection (a)—
							(A)specific actions
			 to mitigate or reduce such risk, including, but not limited to, the development
			 of alternative capabilities to reduce reliance on contractor performance of
			 critical functions;
							(B)measurable
			 milestones for the implementation of planned risk mitigation or risk reduction
			 measures; and
							(C)a process for
			 monitoring, measuring, and documenting progress in mitigating or reducing
			 risk.
							(2)A continuing
			 process for identifying and addressing new and changed risks arising in the
			 course of the operation, including the periodic reassessment of risks and the
			 development of appropriate risk mitigation or reduction plans for any new or
			 changed high risk area identified.
						(d)Reports to
			 Congress
						(1)In
			 generalNot later than 30 days after the completion of a
			 comprehensive risk assessment and risk mitigation plan under subsection (a),
			 the head of the covered agency concerned shall submit to the appropriate
			 committees of Congress a report setting forth a summary description of the
			 assessment and plan, including a description of the risks identified through
			 the assessment and the actions to be taken to address such risks.
						(2)FormEach
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
						(e)Critical
			 functionsFor purposes of this section, critical functions
			 include, at a minimum, the following:
						(1)Private security
			 functions, as that term is defined in section 864(a)(5) of the National Defense
			 Authorization Act for Fiscal Year 2008 (10 U.S.C. 2302 note).
						(2)Training and
			 advising government personnel, including military and security personnel, of a
			 host nation.
						(3)Conducting
			 intelligence or information operations.
						(4)Any other
			 functions that are closely associated with inherently governmental functions,
			 including the functions set forth in section 7.503(d) of the Federal
			 Acquisition Regulation.
						(f)Covered agency
			 definedIn this section, the term covered agency
			 means the following:
						(1)The Department of
			 Defense.
						(2)The Department of
			 State.
						(3)The United States
			 Agency for International Development.
						203.Comptroller
			 General of the United States review of use by the Department of Defense, the
			 Department of State, and the United States Agency for International Development
			 of urgent and compelling exception to competition
					(a)Review
			 requiredThe Comptroller General of the United States shall
			 review each of the following:
						(1)The use by the
			 Department of Defense of the unusual and compelling urgency exception to full
			 and open competition provided in section 2304(c)(2) of title 10, United States
			 Code.
						(2)The use by each
			 of the Department of State and the United States Agency for International
			 Development of the unusual and compelling urgency exception to full and open
			 competition provided in section 3304(a)(2) of title 41, United States
			 Code.
						(b)Matters To be
			 reviewedThe review of the use of an unusual and compelling
			 urgency exception required by subsection (a) shall include a review of the
			 following:
						(1)The pattern of
			 use of the exception by acquisition organizations within the Department of
			 Defense, the Department of State, and the United States Agency for
			 International Development in order to determine which organizations are
			 commonly using the exception and the frequency of such use.
						(2)The range of
			 items or services being acquired through the use of the exception.
						(3)The process for
			 reviewing and approving justifications involving the exception.
						(4)Whether the
			 justifications for use of the exception typically meet the relevant
			 requirements of the Federal Acquisition Regulation applicable to the use of the
			 exception.
						(5)The extent to
			 which the exception is used to solicit bids or proposals from only one source
			 and the extent to which such sole-source procurements are appropriately
			 documented and justified.
						(6)The compliance of
			 the Department of Defense, the Department of State, and the United States
			 Agency for International Development with the requirements of section
			 2304(d)(3) of title 10, United States Code, or section 3304(c)(1)(B) of title
			 41, United States Code, as applicable, that limit the duration of contracts
			 awarded pursuant to the exception and require approval for any such contract in
			 excess of one year.
						(c)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Comptroller General shall submit to the appropriate committees of Congress a
			 report on the review required by subsection (a), including a discussion of each
			 of the matters specified in subsection (b). The report shall include any
			 recommendations relating to the matters reviewed that the Comptroller General
			 considers appropriate.
					BEnhancements of
			 Contracting Process and Protections in Contracting
				211.Uniform
			 contract writing system requirements
					(a)Uniform
			 standards and controls requiredNot later than 180 days after the
			 date of the enactment of this Act, the officials specified in subsection (b)
			 shall—
						(1)establish uniform
			 data standards, internal control requirements, independent verification and
			 validation requirements, and business process rules for processing procurement
			 requests, contracts, receipts, and invoices by the Department of Defense or
			 other executive agencies, as applicable;
						(2)establish and
			 maintain one or more approved electronic contract writing systems that conform
			 with the standards, requirements, and rules established pursuant to paragraph
			 (1); and
						(3)require the use
			 of electronic contract writing systems approved in accordance with paragraph
			 (2) for all contracts entered into by the Department of Defense or other
			 executive agencies, as applicable.
						(b)Covered
			 officialsThe officials specified in this subsection are the
			 following:
						(1)The Secretary of
			 Defense, with respect to the Department of Defense and the military
			 departments.
						(2)The Administrator
			 of the Office of Federal Procurement Policy, with respect to the executive
			 agencies other than the Department of Defense and the military
			 departments.
						(c)Phase-In of
			 implementation of requirement for approved systemsThe officials
			 specified in subsection (b) may phase in the implementation of the requirement
			 to use approved electronic contract writing systems in accordance with
			 subsection (a)(3) over a period of up to five years beginning with the date of
			 the enactment of this Act.
					(d)ReportsNot
			 later than 180 days after the date of the enactment of this Act, the officials
			 specified in subsection (b) shall each submit to the appropriate committees of
			 Congress a report on the implementation of the requirements of this section.
			 Each report shall, at a minimum—
						(1)describe the
			 standards, requirements, and rules established pursuant to subsection
			 (a)(1);
						(2)identify the
			 electronic contract writing systems approved pursuant to subsection (a)(2) and,
			 if multiple systems are approved, explain why the use of such multiple systems
			 is the most efficient and effective approach to meet the contract writing needs
			 of the Federal Government; and
						(3)provide the
			 schedule for phasing in the use of approved electronic contract writing systems
			 in accordance with subsections (a)(3) and (b).
						(e)Executive
			 agencies definedIn this section, the term executive
			 agencies has the meaning given that term in section 133 of title 41,
			 United States Code.
					212.Database on
			 prices of items and services under Federal contracts
					(a)Database
			 required
						(1)In
			 generalChapter 33 of title 41, United States Code, is amended by
			 adding at the end the following new section:
							
								3312.Database on
				prices of items and services under Federal contracts
									(a)Database
				requiredThe Administrator shall establish and maintain a
				database of information on the prices charged the Federal Government for items
				and services under contracts with the Federal Government. The information in
				the database shall be designed to assist Federal acquisition officials in the
				following:
										(1)Monitoring
				developments in the prices of items and services charged the Federal Government
				under contracts with the Federal Government.
										(2)Conducting
				pricing or cost analyses for items and services under offers for contracts with
				the Federal Government, or otherwise conducting determinations of the
				reasonableness of prices for items and services under such offers.
										(b)UseThe
				database under subsection (a) shall be available to executive agencies in the
				evaluation of offers for contracts with the Federal Government for items and
				services.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 33 of
			 such title is amended by adding at the end the following new item:
							
								
									3312. Database on prices of items and services under Federal
				contracts.
								
								.
						(b)Use of elements
			 of Department of Defense pilot projectIn establishing the
			 database required by section 3312 of title 41, United States Code (as added by
			 subsection (a)), the Administrator of Federal Procurement Policy shall use and
			 incorporate appropriate elements of the pilot project on pricing of the
			 Department of Defense being carried out by the Director of Defense
			 Pricing.
					213.Prohibition of
			 excessive pass-through contracts and charges in the acquisition of
			 services
					(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulatory Council shall revise the Federal
			 Acquisition Regulation to—
						(1)prohibit the
			 award of a covered contract or task order unless the contractor agrees that at
			 least 50 percent of the direct labor cost of services to be performed under the
			 contract or task order will be expended for employees of the contractor or of a
			 subcontractor that is specifically identified and authorized to perform such
			 work in the contract or task order;
						(2)provide that the
			 contracting officer for a covered contract or task order may authorize reliance
			 upon a subcontractor or subcontractors to meet the requirement in paragraph (1)
			 only upon a written determination that such reliance is in the best interest of
			 the executive agency concerned, after taking into account the added cost for
			 overhead (including general and administrative costs) and profit that may be
			 incurred as a result of the pass-through;
						(3)require the
			 contracting officer for a covered contract or task order for which more than 70
			 percent of the direct labor cost of services to be performed will be expended
			 for persons other than employees of the contractor to ensure that amounts paid
			 to the contractor for overhead (including general and administrative costs) and
			 profit are reasonable in relation to the cost of direct labor provided by
			 employees of the contractor and any other costs directly attributable to the
			 management of the subcontract by employees of the contractor; and
						(4)include such
			 exceptions to the requirements in paragraphs (1) through (3) as the Council
			 considers appropriate in the interest of the United States.
						(b)Covered
			 contract or task order definedIn this section, the term
			 covered contract or task order means a contract or task order for
			 the performance of services (other than construction) with a value in excess of
			 the simplified acquisition threshold that is entered into for or on behalf of
			 an executive agency, except that such term does not include any contract or
			 task order that provides a firm, fixed price for each task to be performed and
			 is—
						(1)awarded on the
			 basis of adequate price competition; or
						(2)for the
			 acquisition of commercial services as defined in paragraphs (5) and (6) of
			 section 103 of title 41, United States Code.
						(c)Effective
			 dateThe requirements of this section shall apply to—
						(1)covered contracts
			 that are awarded on or after the date that is 90 days after the date of the
			 enactment of this Act; and
						(2)covered task
			 orders that are awarded on or after the date that is 90 days after the date of
			 the enactment of this Act under contracts that are awarded before, on, or after
			 such date.
						(d)Executive
			 agency definedIn this section, the term executive
			 agency has the meaning given that term in section 133 of title 41,
			 United States Code.
					(e)Conforming
			 repealSection 852 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (120 Stat. 2340) is repealed.
					CContractor
			 Accountability
				221. Contractor
			 consent to jurisdiction for certain civil actions under certain contracts for
			 work overseas
					(a)Consent to
			 jurisdictionThe Federal Acquisition Regulatory Council shall
			 amend the Federal Acquisition Regulation to require that any covered contract
			 provides that—
						(1)the contractor
			 consents to personal jurisdiction over the contractor with respect to any
			 covered civil action, including a covered civil action against one or more
			 employees of the contractor for which the contractor may be liable under
			 theories of vicarious liability;
						(2)the contractor
			 consents to personal jurisdiction in the United States District Court for the
			 District of Columbia for a covered civil action in which—
							(A)the events giving
			 rise to the cause of action occurred outside the United States; and
							(B)personal
			 jurisdiction cannot be established in another Federal court;
							(3)consent to
			 personal jurisdiction under paragraph (2) shall not operate to deprive or
			 terminate personal jurisdiction of the contractor in any court that otherwise
			 has personal jurisdiction under another provision of law or to limit any cause
			 of action or remedy under any other provision of law;
						(4)if the covered
			 contract was awarded to a contractor that does not maintain an office in the
			 United States, the contractor shall designate an agent located in the United
			 States for service of process in any covered civil action;
						(5)except as
			 provided in paragraph (6), any covered civil action shall be analyzed in
			 accordance with the laws of the United States; and
						(6)the substantive
			 law of the State (including the District of Columbia) in which the covered
			 civil action is brought shall be the law applicable to a covered civil action
			 if—
							(A)the substantive
			 law otherwise applicable to the covered civil action would be the law of the
			 location where the events giving rise to the cause action occurred; and
							(B)the location is
			 designated as a hazardous duty zone by the Secretary of Defense.
							(b)ApplicabilityThe
			 amendment to the Federal Acquisition Regulation made under subsection (a) shall
			 apply with respect to any covered contract that is entered into on or after the
			 effective date of the amendment under subsection (a).
					(c)DefinitionsIn
			 this section:
						(1)The term
			 contractor, with respect to a covered contract, includes the
			 contractor under the contract, any subcontractor under the contract, any
			 subordinate contractor under the contract, any subsidiary, parent company, or
			 successor entity of the contractor formed to act as a successor in interest of
			 the contractor, and any employee thereof performing work under or in connection
			 with the contract.
						(2)The term
			 covered civil action means the following:
							(A)A civil action
			 alleging a rape or sexual assault of or serious bodily injury to a member of
			 the Armed Forces of the United States, a civilian employee of the United
			 States, or an employee of a company performing work arising out of the
			 performance of a covered contract for the United States who is a citizen or
			 national of the United States.
							(B)A civil action
			 alleging the wrongful death of a member of the Armed Forces of the United
			 States, a civilian employee of the United States, or an employee of a company
			 performing work arising out of the performance of a covered contract for the
			 United States who is a citizen or national of the United States brought by a
			 family member of the deceased.
							(3)The term
			 covered contract—
							(A)means a
			 contract—
								(i)for
			 work to be performed outside the United States that is awarded or entered into
			 by the United States (including any executive department, agency, or
			 independent establishment thereof); and
								(ii)with a value of
			 not less than $5,000,000; and
								(B)includes any
			 subcontract or subordinate contract under a contract described in subparagraph
			 (A).
							(4)The term
			 rape means conduct that would violate section 920(a) of title 10,
			 United States Code (article 120(a) of the Uniform Code of Military Justice), if
			 the conduct was committed by a person subject to chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice).
						(5)The term
			 serious bodily injury has the meaning given that term in section
			 1365 of title 18, United States Code.
						(6)The term
			 sexual assault means conduct that would violate section 920 (c),
			 (h), or (m) of title 10, United States Code (article 120 (c), (h), or (m) of
			 the Uniform Code of Military Justice), if the conduct was committed by a person
			 subject to chapter 47 of title 10, United States Code (the Uniform Code of
			 Military Justice).
						(7)The term
			 United States, in a geographic sense—
							(A)means the several
			 States and the District of Columbia; and
							(B)does not include
			 any military installation or facility located outside the area described in
			 subparagraph (A).
							222.Information on
			 corporate contractor performance and integrity through the Federal Awardee
			 Performance and Integrity Information System
					(a)Inclusion of
			 corporations among covered personsSubsection (b) of section 872 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4555) is amended by inserting (including a
			 corporation) after Any person both places it
			 appears.
					(b)Information on
			 corporationsSubsection (d) of such section is amended by adding
			 at the end the following new paragraph:
						
							(3)Information on
				corporationsThe information on a corporation in the database
				shall, to the extent practicable, include information on any parent,
				subsidiary, or successor entities to the corporation in manner designed to give
				the acquisition officials using the database a comprehensive understanding of
				the performance and integrity of the corporation in carrying out Federal
				contracts and
				grants.
							.
					223.Inclusion of
			 data on contractor performance in past performance databases for executive
			 agency source selection decisions
					(a)Strategy
			 required
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall develop a
			 strategy for ensuring that timely, accurate, and complete information on
			 contractor performance is included in past performance databases used by
			 executive agencies for making source selection decisions.
						(2)Consultation
			 with USDATLIn developing the strategy required by this
			 subsection, the Federal Acquisition Regulatory Council shall consult with the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics to ensure
			 that the strategy is, to the extent practicable, consistent with the strategy
			 developed by the Under Secretary pursuant to section 806 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1487; 10 U.S.C. 2302 note).
						(b)ElementsThe
			 strategy required by subsection (a) shall, at a minimum—
						(1)establish
			 standards for the timeliness and completeness of past performance submissions
			 for purposes of databases described in subsection (a);
						(2)assign
			 responsibility and management accountability for the completeness of past
			 performance submissions for such purposes; and
						(3)ensure that past
			 performance submissions for such purposes are consistent with award fee
			 evaluations in cases where such evaluations have been conducted.
						(c)Contractor
			 commentsNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall revise the
			 Federal Acquisition Regulation to require the following:
						(1)That affected
			 contractors are provided, in a timely manner, information on contractor
			 performance to be included in past performance databases in accordance with
			 subsection (a).
						(2)That such
			 contractors are afforded up to 14 calendar days, from the date of delivery of
			 the information provided in accordance with paragraph (1), to submit comments,
			 rebuttals, or additional information pertaining to past performance for
			 inclusion in such databases.
						(3)That agency
			 evaluations of contractor past performance, including any information submitted
			 under paragraph (2), are included in the relevant past performance database not
			 later than the date that is 14 days after the date of delivery of the
			 information provided in accordance with paragraph (1).
						(d)ConstructionNothing
			 in this section shall be construed to prohibit a contractor from submitting
			 comments, rebuttals, or additional information pertaining to past performance
			 after the period described in subsection (c)(2) has elapsed or to prohibit a
			 contractor from challenging a past performance evaluation in accordance with
			 applicable laws, regulations, or procedures.
					(e)Comptroller
			 General reportNot later than 18 months after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate committees of Congress a report on the actions taken
			 by the Federal Acquisition Regulatory Council pursuant to this section,
			 including an assessment of the following:
						(1)The extent to
			 which the strategy required by subsection (a) is consistent with the strategy
			 developed by the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics as described in subsection (a)(2).
						(2)The extent to
			 which the actions of the Federal Acquisition Regulatory Council pursuant to
			 this section have otherwise achieved the objectives of this section.
						(f)Executive
			 agency definedIn this section, the term executive
			 agency has the meaning given that term in section 133 of title 41,
			 United States Code, except that the term excludes the Department of Defense and
			 the military departments.
					DPreventing
			 Trafficking in Government Contracting
				231.Short
			 titleThis subtitle may be
			 cited as the End Trafficking in
			 Government Contracting Act of 2012.
				232.DefinitionsIn this subtitle:
					(1)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 133 of title 41, United States Code.
					(2)SubcontractorThe
			 term subcontractor means a recipient of a contract at any tier
			 under a grant, contract, or cooperative agreement.
					(3)SubgranteeThe
			 term subgrantee means a recipient of a grant at any tier under a
			 grant or cooperative agreement.
					(4)United
			 StatesThe term United States has the meaning
			 provided in section 103(12) of the Trafficking Victims Protection Act of 2000
			 (22 U.S.C. 7102(12)).
					233.Contracting
			 requirementsSection 106(g) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)) is amended
			 by striking if the grantee or any subgrantee, and all that
			 follows through the end and inserting the following: “or take any of the other
			 remedial actions authorized under section 235(c) of the End Trafficking in
			 Government Contracting Act of 2012, if the grantee or any subgrantee, or the
			 contractor or any subcontractor, engages in, or uses labor recruiters, brokers,
			 or other agents who engage in—
					
						(i)severe forms of
				trafficking in persons;
						(ii)the procurement
				of a commercial sex act during the period of time that the grant, contract, or
				cooperative agreement is in effect;
						(iii)the use of
				forced labor in the performance of the grant, contract, or cooperative
				agreement, or
						(iv)acts that
				directly support or advance trafficking in persons, including the following
				acts:
							(I)Destroying,
				concealing, removing, or confiscating an employee’s immigration documents
				without the employee’s consent.
							(II)Failing to
				repatriate an employee upon the end of employment, unless—
								(aa)exempted from the duty to repatriate by the
				Federal department or agency providing or entering into the grant, contract, or
				cooperative agreement; or
								(bb)the
				employee is a victim of human trafficking seeking victim services or legal
				redress in the country of employment or a witness in a human trafficking
				enforcement action.
								(III)Soliciting a person for the purpose of
				employment, or offering employment, by means of materially false or fraudulent
				pretenses, representations, or promises regarding that employment.
							(IV)Charging
				recruited employees exorbitant placement fees, including fees equal to or
				greater than the employee’s monthly salary, or recruitment fees that violate
				the laws of the country from which an employee is recruited.
							(V)Providing inhumane
				living
				conditions.
							.
				234.Compliance plan
			 and certification requirement
					(a)RequirementThe head of an executive agency may not
			 provide or enter into a grant, contract, or cooperative agreement valued at
			 $1,000,000 or more if performance will predominantly be conducted overseas,
			 unless a duly designated representative of the recipient of such grant,
			 contract, or cooperative agreement certifies to the contracting or grant
			 officer prior to receiving an award and on an annual basis thereafter, after
			 having conducted due diligence, that—
						(1)the recipient has
			 implemented a plan to prevent the activities described in section 106(g) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by
			 section 233 of this Act, and is in compliance with that plan;
						(2)the recipient has
			 implemented procedures to prevent any activities described in such section
			 106(g) and to monitor, detect, and terminate any subcontractor, subgrantee, or
			 employee of the recipient found to be engaged in any activities described in
			 such section; and
						(3)to the best of the
			 representative’s knowledge, neither the recipient, nor any subcontractor or
			 subgrantee of the recipient or any agent of the recipient or of such a
			 subcontractor or subgrantee, is engaged in any of the activities described in
			 such section.
						(b)LimitationAny
			 plan or procedures implemented pursuant to subsection (a) shall be appropriate
			 to the size and complexity of the grant, contract, or cooperative agreement and
			 to the nature and scope of its activities, including the number of non-United
			 States citizens expected to be employed.
					(c)DisclosureThe
			 recipient shall provide a copy of the plan to the contracting or grant officer
			 upon request, and as appropriate, shall post the useful and relevant contents
			 of the plan or related materials on its website and at the workplace.
					(d)Performance
			 predominately overseasFor
			 purposes of subsection (a), a grant, contract, or cooperative agreement shall
			 be considered to be performed predominantly overseas if the estimated value of
			 the services required to be performed under the grant, contract, or cooperative
			 agreement outside the United States exceeds $500,000.
					235.Monitoring and
			 investigation of trafficking in persons
					(a)InvestigationIf
			 the contracting or grant officer of an executive agency for a grant, contract,
			 or cooperative agreement receives credible evidence that a recipient of the
			 grant, contract, or cooperative agreement; any subgrantee or subcontractor of
			 the recipient; or any agent of the recipient or of such a subgrantee or
			 subcontractor, has engaged in an activity described in section 106(g) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by
			 section 233 of this Act, including a report from a contracting officer
			 representative, an inspector general, an auditor, an alleged victim or victim’s
			 representative, or any other credible source, the contracting or grant officer
			 shall, before exercising any option to renew such grant, contract, or
			 cooperative agreement, request that the agency’s Office of Inspector General
			 immediately initiate an investigation of the allegation or allegations
			 contained in the report. If the agency’s Office of Inspector General is unable
			 to conduct a timely investigation, the suspension and debarment office or
			 another investigative unit of the agency shall conduct the
			 investigation.
					(b)ReportUpon completion of an investigation under
			 subsection (a), the office or unit that conducted the investigation shall
			 submit to the contracting or grant officer and, if such investigation was not
			 conducted by the agency’s Office of Inspector General, to the agency’s Office
			 of Inspector General, a report on the investigation, including conclusions
			 about whether credible evidence exists that the recipient of a grant, contract,
			 or cooperative agreement; any subcontractor or subgrantee of the recipient; or
			 any agent of the recipient or of such a subcontractor or subgrantee, engaged in
			 any of the activities described in such section 106(g).
					(c)Remedial
			 actions
						(1)In
			 generalIf a contracting or
			 grant official determines that a recipient of a grant, contract, or cooperative
			 agreement, or any subcontractor or subgrantee of the recipient, has engaged in
			 any of the activities described in such section 106(g), the contracting or
			 grant officer shall consider taking one or more of the following remedial
			 actions:
							(A)Requiring the
			 recipient to remove an employee from the performance of work under the grant,
			 contract, or cooperative agreement.
							(B)Requiring the
			 recipient to terminate a subcontract or subgrant.
							(C)Suspending
			 payments under the grant, contract, or cooperative agreement.
							(D)Withholding award
			 fees, consistent with the award fee plan, for the performance period in which
			 the agency determined the contractor or subcontractor engaged in any of the
			 activities described in such section 106(g).
							(E)Declining to
			 exercise available options under the contract.
							(F)Terminating the
			 contract for default or cause, in accordance with the termination clause for
			 the contract.
							(G)Referring the
			 matter to the agency suspension and debarment official.
							(H)Referring the
			 matter to the Department of Justice for prosecution under any applicable
			 law.
							(2)Savings
			 clauseNothing in this subsection shall be construed as limiting
			 the scope of applicable remedies available to the Federal Government.
						(3)Mitigating
			 factorWhere applicable, the contracting or grant official may
			 consider whether the contractor or grantee had a plan in place under section 4,
			 and was in compliance with that plan at the time of the violation, as a
			 mitigating factor in determining which remedies, if any, should apply.
						(d)Inclusion of
			 report conclusions in FAPIISThe contracting or grant officer
			 shall ensure that relevant findings contained in the report under subsection
			 (b) are included in the Federal Awardee Performance and Integrity Information
			 System (FAPIIS). These findings shall be considered relevant past performance
			 data for the purpose of awarding future contracts, grants, or cooperative
			 agreements.
					236.Notification to
			 inspectors general and cooperation with GovernmentThe
			 head of an executive agency making or awarding a grant, contract, or
			 cooperative agreement shall require that the recipient of the grant, contract,
			 or cooperative agreement—
					(1)immediately inform
			 the Inspector General of the executive agency of any information it receives
			 from any source that alleges credible evidence that the recipient; any
			 subcontractor or subgrantee of the recipient; or any agent of the recipient or
			 of such a subcontractor or subgrantee, has engaged in conduct described in
			 section 106(g) of the Trafficking in Victims Protection Act of 2000 (22 U.S.C.
			 7104(g)), as amended by section 233 of this Act; and
					(2)fully cooperate
			 with any Federal agencies responsible for audits, investigations, or corrective
			 actions relating to trafficking in persons.
					237.Expansion of
			 fraud in foreign labor contracting to include work outside the United
			 StatesSection 1351 of title
			 18, United States Code, is amended—
					(1)by striking
			 Whoever knowingly and inserting (a)
			 Work Inside the United
			 States.—Whoever knowingly; and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Work outside the
				United StatesWhoever knowingly and with intent to defraud
				recruits, solicits, or hires a person outside the United States or causes
				another person to recruit, solicit, or hire a person outside the United States,
				or attempts to do so, for purposes of work performed on a United States
				Government contract performed outside the United States, or on a United States
				military installation or mission or other property or premises owned or
				controlled by the United States Government, by means of materially false or
				fraudulent pretenses, representations, or promises regarding that employment,
				shall be fined under this title or imprisoned for not more than 5 years, or
				both.
							.
					238.Improving
			 Department of Defense accountability for reporting trafficking in persons
			 claims and violationsSection
			 105(d)(7)(H) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7103(d)(7)(H)) is amended—
					(1)in clause (ii), by
			 striking and at the end;
					(2)by redesignating
			 clause (iii) as clause (iv);
					(3)by inserting after
			 clause (ii) the following new clause:
						
							(iii)all known
				trafficking in persons cases reported to the Under Secretary of Defense for
				Personnel and
				Readiness;
							;
					(4)in clause (iv), as
			 redesignated by paragraph (2), by inserting and at the end after
			 the semicolon; and
					(5)by adding at the
			 end the following new clause:
						
							(v)all trafficking in
				persons activities of contractors reported to the Under Secretary of Defense
				for Acquisition, Technology, and
				Logistics;
							.
					239.Rule of
			 constructionExcluding section
			 237 of this Act, nothing in this subtitle shall be construed to supersede,
			 enlarge, or diminish the common law or statutory liabilities of any grantee,
			 subgrantee, contractor, subcontractor, or other party covered by section 106(g)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as
			 amended by section 233 of this Act.
				EOther
			 Matters
				251.Sustainability
			 requirements for certain capital projects in connection with overseas
			 contingency operations
					(a)Limitation
						(1)In
			 generalCommencing 60 days after the date of the enactment of
			 this Act—
							(A)amounts
			 authorized to be appropriated for the Department of Defense may not be
			 obligated or expended for a capital project described in subsection (b) unless
			 the Secretary of Defense, in consultation with the United States commander of
			 military operations in the country in which the project will be carried out,
			 completes an assessment on the necessity and sustainability of the
			 project;
							(B)amounts
			 authorized to be appropriated for the Department of State may not be obligated
			 or expended for a capital project described in subsection (b) unless the
			 Secretary of State, in consultation with the Chief of Mission in the country in
			 which the project will be carried out, completes an assessment on the necessity
			 and sustainability of the project; and
							(C)amounts
			 authorized to be appropriated for the United States Agency for International
			 Development may not be obligated or expended for a capital project described in
			 subsection (b) unless the Administrator of the United States Agency for
			 International Development, in consultation with the Mission Director and the
			 Chief of Mission in the country in which the project will be carried out,
			 completes an assessment on the necessity and sustainability of the
			 project.
							(2)ElementsEach
			 assessment on a capital project under this subsection shall include, but not be
			 limited to, the following:
							(A)An estimate of
			 the total cost of the completed project to the United States.
							(B)An estimate of
			 the financial and other requirements necessary for the host government to
			 sustain the project on an annual basis after completion of the project.
							(C)An assessment
			 whether the host government has the capacity (in both financial and human
			 resources) to maintain and use the project after completion.
							(D)An assessment
			 whether the host government has requested or expressed its need for the
			 project, and an explanation of the decision to proceed with the project absent
			 such request or need.
							(b)Covered capital
			 projects
						(1)In
			 generalExcept as provided in paragraph (2), a capital project
			 described in this subsection is any capital project overseas for an overseas
			 contingency operation for the benefit of a host country and funded by the
			 Department of Defense, the Department of State, or the United States Agency for
			 International Development, as applicable, if the capital project—
							(A)in the case of a
			 project that directly supports building the capacity of indigenous security
			 forces in the host country, has an estimated value in excess of $10,000,000;
			 or
							(B)in the case of
			 any other project, has an estimated value in excess of $2,000,000.
							(2)ExclusionA
			 capital project described in this subsection does not include any project for
			 military construction (as that term is defined in section 114(b) of title 10,
			 United States Code) or a military family housing project under section 2821 of
			 such title.
						(c)Termination of
			 unsustainable projects in progress
						(1)In
			 generalEffective 180 days after the date of the enactment of
			 this Act, the Secretary of Defense, the Secretary of State, or the
			 Administrator of the United States Agency for International Development, as
			 applicable, shall terminate each capital project described in subsection (b)
			 that is in progress, but not completed, as of such effective date if such
			 Secretary or the Administrator, as the case may be—
							(A)determines that
			 the country does not have the capacity (in both financial and human resources)
			 to effectively maintain and use the project; or
							(B)has not made any
			 determination on the matters described in subparagraph (A) with respect to the
			 project.
							(2)ReportsThe
			 Secretary of Defense, the Secretary of State, and the Administrator of the
			 United States Agency for International Development, as applicable, shall
			 include in the first report submitted under subsection (e) after the effective
			 date specified in paragraph (1) a description of each capital project
			 terminated under this subsection.
						(d)WaiverThe
			 Secretary of Defense, the Secretary of State, or the Administrator of the
			 United States Agency for International Development, as applicable, may waive
			 the limitation in subsection (a) in order to initiate a capital project, or may
			 waive the termination requirement in subsection (c) with respect to a capital
			 project, if such Secretary or the Administrator, as the case may be, determines
			 that the project is in the national security, diplomatic, or humanitarian
			 interests of the United States. In the first report submitted under subsection
			 (e) after any waiver under this subsection, such Secretary or the Administrator
			 shall include a detailed justification of such waiver. Not later than 180 days
			 after issuing a waiver under this subsection, such Secretary or the
			 Administrator shall submit to Congress the assessment described in subsection
			 (a) with respect to the capital project concerned.
					(e)Quarterly
			 reports
						(1)In
			 generalNot later than 30 days after the end of each fiscal-year
			 quarter the Secretary of Defense, the Secretary of State, and the Administrator
			 of the United States Agency for International Development shall each submit to
			 the appropriate committees of Congress a report setting forth each assessment
			 conducted under subsection (a) by such Secretary or the Administrator, as the
			 case may be, during such fiscal-year quarter.
						(2)Additional
			 elementsEach report under paragraph (1) shall include, for each
			 capital project covered by such report, an evaluation (other than by amount of
			 funds expended) of the effectiveness of such project, including, at a minimum,
			 the following:
							(A)The stated goals
			 of the project.
							(B)The actions taken
			 to assess and verify whether the project has met the stated goals of the
			 project or is on track to meet such goals when completed.
							(C)The current and
			 anticipated effects of the project on levels of violence in the country in
			 which the project is being carried out.
							(D)The current and
			 anticipated levels of corruption or fraud in connection with the project, and
			 the current and anticipated risks of corruption or fraud in connection with the
			 project.
							(E)The current and
			 anticipated levels of involvement of local governments, communities, and
			 individuals in the project.
							(3)FormEach
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
						(f)Capital project
			 definedIn this section, the term capital project
			 has the meaning given that term in section 308 of the Aid, Trade, and
			 Competitiveness Act of 1992 (22 U.S.C. 2421e).
					
